United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2132
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                     Ryan Payne

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                             Submitted: April 15, 2019
                                Filed: July 9, 2019
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Defendant Ryan Payne is a former IRS agent. In 2018, he pled guilty to misuse
of a social security number and aggravated identity theft in violation of 42 U.S.C.
§ 408(a)(7)(B) and 18 U.S.C. § 1028A(a)(1), respectively. The district court1
sentenced him to 28 months’ imprisonment on the misuse charge and 24 months on
the aggravated-identity-theft charge. Both terms of imprisonment were within the
applicable Guidelines range, and § 1028A(b)(2) required them to run consecutively.
On appeal, Payne challenges his sentence on the misuse charge only, claiming it is
substantively unreasonable.

       Payne’s within-range sentence is presumptively reasonable on appeal. United
States v. Peithman, 917 F.3d 635, 653 (8th Cir. 2019). Because there is nothing in
the record to indicate that the district court “fail[ed] to consider a relevant factor”
under 18 U.S.C. § 3553(a), “g[ave] significant weight to an improper or irrelevant
factor,” or otherwise “commit[ted] a clear error of judgment” when weighing the
appropriate factors, we conclude Payne failed to rebut this presumption. United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (citation omitted).
Accordingly, we affirm the judgment of the district court.
                       ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-